Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
A thorough search was conducted including non-patent literature and no prior art taken individually or in any combination, teach, inter alia, the combination of elements as recited in the independent claims 1, 12 and 20. The claim contains allowable subject matter present in both the parent application 16688079, filed 11/19/2019 and application 14249668 filed on 04/10/2014, now U.S. Patent 10,510,090.   
Allowable Subject Matter
Claims 1-20 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are Rapoport (20080319849) and Longino (20140214520). As per the independent claims 1, 12 and 20 the prior art of record Rapoport discloses: A method comprising:
receiving, by a processor from a user device, information representing a first item and an item price of the first item available for sale (par 36, 51);
causing to be displayed, at the user device, a first user interface that includes an option to search for a second item at a reduced price (par 56); and 
causing a second user interface to be displayed by the user device in response to the selection of the option to search for the second item at the reduced price, the second user interface displaying the second item (par 53-58).
The combination of Rapoport and Longino does not teach:
calculating a reduced item price based on the item price of the first item and a price range associated with each of a plurality of sellers, the reduced item price representing a price lower than the item price of the first item;
identifying, in response to receiving a selection of the option to search for the second item at the reduced price, a plurality of item listings that fist a second item having similar characteristics to the first item and being available for sale at the reduced item price, the second item being separate from the first item, the plurality of item listings being associated with the plurality of sellers.
These uniquely distinct features render claims 1-20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621